Jeffrey E. Olson,                                      }
                     Plaintiff                         } UNITED STATES DISTRICT COURT
       -vs-                                            } WESTERN DISTRICT---WISCONSIN
James Schwochert,                                      }
Div. of Adult Inst. Administrator,                     } CASE No. 18-cv-666-jdp
Wisconsin Department of Corrections,                   }
                     Defendant.                        }


                                       NOTICE OF APPEAL

   Notice is hereby given that I, Jeffrey E. Olson, Plaintiff pro se in the above
captioned case, hereby appeal to the United States Court of Appeals for the Seventh
Circuit from the final judgment and order dismissing this action, issued by the
Clerk of Courts for the United States District Court of the Western District of
Wisconsin on December 13, 2018.
   I certify that on this       .J.!t day of _J1 ""-W-1f        , 2011, I placed in the institution
mailbox an envelope containing a copy of this document with sufficient postage
affixed and/or a DOC-184 Disbursement Form attached to pay for sufficient postage,
for mailing to the person and address below. A copy was also "e-filed" with the
United States Court for the Western District of Wisconsin.

      Wisconsin Attorney General
      Attn: i v : I  "' ,-r
      114 East State Capitol Bldg.
      P.O. Box 7857
      Madison Wisconsin 53707-7857.


   Signed this   3,J day of     Jv<-t-.t.v ..,   , 201 <?( at Waupun Wisconsin.



                                                            ~    -    -
                                                           Jeffrey E. Olson #286463
                                                                 fl Appellant, prose
                                                                                        -
                                                                pu:r~ Correctional Institution
                                                           P.O. Box 351
                                                           Waupun Wisconsin 53963-0351




             Notice of Appeal                      l                    18-cv-666-jdp
